Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are pending and examined in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 10 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 10: The phrase “may correspond” renders the claim indefinite, because it is unclear whether the claimed food product comprises the suggestive content of turmeric recited in claim 10. The phrase is not defined by the claim, nor does the specification provide a clear definition, and one of ordinary skills in the art would not be reasonably apprised of its meaning. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Chantelle., “Golden Turmeric Milk” (from https://www.nakedcuisine.com/golden-turmeric-milk/).

Regarding claims 1-2: Chantelle discloses the food product “golden milk” comprising a plant-based milk (i.e., almond milk), honey, coconut oil and turmeric (see Chantelle pages 1-8).
Regarding claims 7 and 9: Chantelle discloses the food product comprises on liter of almond milk and one table spoon of coconut oil(see Chantelle page 7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Chantelle., “Golden Turmeric Milk” (from https://www.nakedcuisine.com/golden-turmeric-milk/).

Regarding claims 3-6, 8 and 10-13: Chantelle discloses the food product “golden milk” is a known beverage that provides the consumer with the health benefits of turmeric and comprises a plant-based milk (i.e., almond milk), honey, coconut oil and turmeric (see Chantelle pages 1-8). Chantelle discloses an embodiment/recipe where the golden milk is prepared with one liter of almond milk, two teaspoons (i.e., about 10ml) of turmeric powder, one tablespoon (i.e., about 15ml) of coconut oil and two tablespoons (i.e., about 30ml of honey) (see Chantelle page 7). While Chantelle discloses a recipe for golden milk that is similar to the golden milk (i.e., food product) contemplated by Applicant comprising the same ingredients, the golden milk in Chantelle comprises the same ingredients at relative contents that are close enough and/or are obvious variants of the claimed relative contents. Accordingly, it would have been obvious to a skilled artisan to have modified Chantelle and to have adjusted the relative contents of honey and/or turmeric in the golden milk, in order to attain a product with a desired flavor and/or sweetness level, and thus arrive at the claimed limitations.
Moreover regarding the differences between the claimed relative contents and the relative contents in Chantelle: attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered germane to the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Thus, it would be within the purview of skilled artisan to modify Chantelle and arrive at the amounts of ingredients recited in claims 3-8 and 11-13 depending on what is desired in the final product by the skilled artisan. For example, adjusting the amount of honey added to the golden milk in order to attain desired flavor/sweetness, adjusting the amount of turmeric in order to attain desired flavor and/or health benefits, and thus arrive at the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792